J-S67012-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                  Appellee               :
                                         :
            v.                           :
                                         :
CHRISTOPHER R. BAKER,                    :
                                         :
                  Appellant              : No. 242 WDA 2014

               Appeal from the PCRA Order January 23, 2014,
                   Court of Common Pleas, Potter County,
              Criminal Division at No. CP-53-MD-0000119-1992

BEFORE: DONOHUE, MUNDY and FITZGERALD*, JJ.

JUDGMENT ORDER BY DONOHUE, J.:                     FILED MARCH 31, 2015

       Christopher R. Baker (“Baker”) appeals from the January 23, 2014

order entered by the Court of Common Pleas, Potter County.               In a

Memorandum dated December 8, 2014, we remanded this case to the PCRA

court for a Grazier1 hearing to determine if Baker wished to proceed pro se

on appeal, or if he chose to have a counseled appeal, with instructions for

appointed counsel, Attorney Brent Petrosky (“Attorney Petrosky”), to file

with this Court a proper advocate’s brief or a “no-merit” letter that complies

with the requirements of Turner/Finley.2 Commonwealth v. Baker, 242

WDA 2014, at 5 (Pa. Super. Dec. 8, 2014) (unpublished memorandum).




1
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

2
   Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988).
J-S67012-14


        On February 17, 2015, after conducting a Grazier hearing, the PCRA

court determined that Baker requested continued representation of counsel. 3

On March 9, 2015, Attorney Petrosky filed a petition to withdraw as counsel

and “no-merit” letter dated February 26, 2015 with this Court.

        Upon review of Attorney Petrosky’s petition to withdraw and “no-merit”

letter, we conclude that the “no-merit” letter does not comply with the

requirements of Turner/Finley.       Attorney Petrosky’s February 26, 2015

“no-merit” letter fails to satisfy the requirements of Turner/Finley as he

does not detail the nature and extent of his diligent review of the case or

address all four issues raised by Baker in his February 13, 2014 Concise

Statement of Errors Complained of on Appeal. Instead, Attorney Petrosky’s

February 26, 2015 “no-merit” letter appears to address the issues raised by

Baker in his November 18, 2013 Amended Petition for State Writ of Habeas

Corpus. We therefore deny Attorney Petrosky’s petition to withdraw at this

time.

        Accordingly, Attorney Petrosky is hereby directed to prepare and

submit to this Court, within thirty (30) days of the date of this Order,

either a proper advocate’s brief or a “no-merit” letter that comports with all




3
    After remand, Baker filed a Motion for Appointment of Counsel on
December 17, 2014 requesting new counsel be appointed. The PCRA court
denied Baker’s request, stating, “there is no evidence that there is a
breakdown in the attorney client relationship.” Order, 2/17/15. Thus,
Attorney Petrosky’s representation of Baker was continued by the PCRA
court.


                                     -2-
J-S67012-14


of the requirements of Turner/Finley.       In particular, if Attorney Petrosky

files a revised “no-merit” letter pursuant to this Order, he is instructed to:

            1. detail the nature and extent of counsel’s
            diligent review of the case; AND

            2. list all four issues raised by Appellant in his
            February 13, 2014, Concise Statement of Errors
            Complained of on Appeal; AND

            3. explain why and how each of Appellant’s
            four issues lack merit; AND

            4. request permission to withdraw.

      Attorney Petrosky is further instructed to send to Baker a copy of the

“no-merit” letter, the petition to withdraw, and a statement advising

Appellant of his right to proceed pro se or by new counsel.

      Panel jurisdiction retained.




                                      -3-